Citation Nr: 0533813	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  09/03-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder.

2.  Entitlement to an increased evaluation for Diabetes 
Mellitus, Type II, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Darla Lilley, Esquire


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
September 1977.  He was in Vietnam from April 1970 to March 
1971.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2003 rating decision by 
the Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that, in pertinent 
part, continued the veteran's 20 percent evaluation for his 
service-connected Diabetes Mellitus, Type II and denied the 
veteran's claim to reopen his claim for Post-Traumatic Stress 
Disorder ("PTSD").  Following the submission of additional 
evidence by the veteran, in a June 2003 Statement of the Case 
("SOC"), the RO reopened and denied the veteran's claim for 
PTSD.

Initially, the Board notes that while it has determined that 
the evidence received since the last final denial of the 
claim warrants the reopening of the claim for service 
connection for PTSD, the Board further finds that remand of 
this claim is now required for additional evidentiary 
development by the Department of Veterans Affairs ("VA").

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC. VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In March 2003, the RO issued a rating decision denying 
the veteran's claim to reopen his claim for entitlement to 
service connection for PTSD.

2.  The evidence submitted since the March 2003 rating 
decision is neither cumulative nor redundant and, when viewed 
in the context of the entire record, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's service-connected Diabetes Mellitus, Type 
II does not require regulation of his activities.


CONCLUSIONS OF LAW

1.  The March 2003 denial of the veteran's claim to reopen 
his claim for entitlement to service connection for PTSD is 
final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the March 2003 rating 
decision is new and material and the criteria to reopen a 
claim of entitlement to service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. § 3.156, 3.159 (2005).

3.  The criteria for an increased evaluation for Diabetes 
Mellitus, Type II have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2003 and January 2004.  The letters fully provided notice of 
elements (1), (2) and (3).  In addition, by virtue of the 
rating decision on appeal and the June 2003 SOC, the veteran 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
both the June 2003 SOC and the January 2005 Supplemental 
Statement of the Case ("SSOC").

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to these claims.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims or 
that other evidence is exists but has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained and 
reviewed all VA clinic treatment records pertaining to the 
veteran's treatment for Diabetes Mellitus since the original 
February 2002 rating decision awarding service connection.  
The RO subsequently reviewed the treatment records and issued 
an SOC in June 2003 and an SSOC in January 2005.

In this case, there is no medical evidence to show any 
restricted activities as a result of the veteran's diabetes 
mellitus.  The RO informed the veteran in its April 2003 and 
January 2004 letters as well as the June 2003 SOC and January 
2005 SSOC that this evidence was necessary to substantiate 
his claim.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard the claim on 
appeal.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
38 U.S.C.A. § 5103A(d).  See Duenas v. Principi, 18 Vet. App. 
512, 518 (2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review with respect to the veteran's 
claim for an increased evaluation for diabetes mellitus.

Merits of the Claims

1.  Petition to Reopen the Claim for Service Connection for 
PTSD

The RO determined that new and material evidence has been 
submitted by the veteran since the original claim to reopen 
was denied in March 2003, and subsequently reopened the 
veteran's claim for PTSD in a June 2003 SOC.   However, the 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  See Rowell v. Principi, 4 Vet. App. 9, 15 (1993); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).   It is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett, 83 F.3d at 
1383.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108 (2002).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005). See 66 Fed. Reg. 45620 (Aug. 29, 2001).  The 
veteran's most recent claim to reopen his claim for PTSD was 
received in November 2002 and, therefore, the new regulations 
apply.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  To be 
material, evidence must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a) (2005).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the original 
August 1994 rating decision, new and material evidence would 
consist of evidence diagnosing the veteran with PTSD and/or 
verifiable stressors.  In this regard, additional evidence 
received since the March 2003 rating action includes various 
VAMC and private treatment records, VA examinations, records 
from the National Personnel Records Center ("NPRC"), as 
well as personal statements regarding specific stressors and 
internet evidence submitted by the veteran in support of his 
claim.

With respect to the issue of entitlement to service 
connection for PTSD, the Board notes that the March 2003 
rating action denied this claim on the basis that the veteran 
did not identify verifiable stressors.  However, the evidence 
obtained since this decision now reflects several detailed 
and specific accounts of his alleged stressors that should be 
subject to an attempt at corroboration by U.S. Government 
records depositories.  Thus, there is clearly evidence that 
is not merely cumulative of prior evidence.  Consequently, 
the Board finds that the additional treatment records in this 
case bear directly and substantially on the specific matter 
under consideration, are neither cumulative nor redundant, 
and by themselves or in combination with other evidence are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
concludes that the claim for service connection for PTSD is 
reopened.

2.  Diabetes Mellitus, Type II

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
appellant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1) Competent medical evidence means evidence provided 
by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may 
also mean statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  (2) Competent lay evidence means any evidence 
not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.

38 C.F.R. § 3.159(a) (2005).

Service connection was established for diabetes mellitus by 
rating decision of February 2002, based upon presumed 
exposure to herbicides during Vietnam service.  38 C.F.R. §§ 
3.309, 3.313.  A 20 percent rating was provided for diabetes 
mellitus, effective from October 2001.  This evaluation is in 
effect to this date.  

In December 2002, the veteran requested a higher rating 
because he said his condition had worsened since the initial 
rating in February 2002.  Where service connection already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  VA regulations also require that disability 
evaluations be based upon the most complete evaluation of the 
condition that can be feasibly constructed with 
interpretation of examination reports, in light of the whole 
history, so as to reflect all elements of disability.  The 
medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 
4.10 (2005).

Under Diagnostic code 7913, a 20 percent rating for diabetes 
mellitus is assigned when it requires insulin, restricted 
diet, or; oral hypoglycemic agent and restricted diet.  In 
order to warrant a 40 percent rating for diabetes mellitus, 
the disability requires insulin, restricted diet, and 
regulation of activities.  Note (1) provides that one 
considering the impairment caused by diabetes is to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic code 7913.

A thorough review of all of the medical evidence of record to 
include all VA outpatient treatment records show that the 
veteran's diabetes mellitus is appropriately rated at 20 
percent.

The objective medical evidence shows that the veteran has 
been treated by the Decatur/Madison and/or Birmingham VAMCs 
on a regular outpatient treatment basis from May 2003 to July 
2004.  He was noted as trying to follow the recommended diet 
and occasionally having hypoglycemic episodes.  The veteran's 
diabetes was consistently reported as fairly well controlled 
until an April 2004 Birmingham VAMC note stating the veteran 
does not have well-controlled diabetes, his blood sugars are 
ranging in the 180s and 190s and he is on the maximum dose of 
Metformin and Glucotrol.  Clinic notes dated into July 2004 
state the veteran's continuing diagnosis as Diabetes 
Mellitus, Type II.  While recommendations are seen throughout 
the clinic reports encouraging the veteran to exercise 
regularly, no restrictions are listed regarding his activity.  
Stated alternatively, the veteran is encouraged to engage in 
activities, not discouraged or otherwise restricted from 
doing so.

The medical evidence shows no regulation of the veteran's 
activities as due to his diabetes mellitus.  The Board 
concludes, therefore, that the current 20 percent rating, 
assigned when diabetes requires insulin and restricted diet, 
fully contemplates the veteran's impairment as shown by the 
evidence.  Therefore, an increased rating for diabetes 
mellitus is not warranted.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the appeal is granted.

An increased evaluation for Diabetes Mellitus, Type II, 
currently evaluated as 20 percent disabling, is denied.


REMAND

Having reopened the claim of service connection for PTSD 
places upon VA the duty to notify the veteran as to how to 
substantiate his claim and to assist him in the development 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); 38 U.S.C.A. § 5107(a).  Further, while the veteran's 
assertions are presumed credible for the limited purpose of 
reopening the claim, the presumption of credibility does not 
extend beyond this determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104- 105 (1993).  VA is now required to assess 
the credibility and probative value of all the evidence of 
record in determining whether the claim may be granted.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As reflected above, the claim of entitlement to service 
connection for PTSD has been reopened and is for 
consideration on the merits de novo.  However, the Board also 
finds that further development of the record is required 
prior to adjudication of these issues on the merits.  
Specifically, the Board finds that further attempts at 
verification of the veteran's claimed stressors are required.  

As to the former, the record shows the RO sent the initial 
request to the United States Armed Service Center for 
Research of Unit Records ("USASCRUR") in February 2004 to 
obtain corroboration of stressors the veteran reported.  No 
response was received from USASCRUR and no attempt to follow-
up with USASCRUR by the RO occurred. 

As to the Board's directives with regard to further 
development of the record, the veteran is presently advised 
that in order to ensure a comprehensive and correct 
adjudication of this matter it is his responsibility to 
provide the information requested below, as stated.  The 
veteran is specifically advised that while VA is obligated to 
assist him in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).    Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 

Because the claim remains open for adjudication, the veteran 
will be provided an additional opportunity to provide any 
information regarding his claimed stressors.  The veteran is 
specifically advised that to the extent he has not done so 
presently, he should attempt to  provide (1) the names, 
ranks, units of any witnesses or co-participants in the 
events he alleges as stressors; (2) the full circumstances of 
such stressors, including location, and time frame of 
occurrence within 60 day periods, and; (3) any additional 
relevant information which he may believe may be useful 
towards substantiation of the events in question.    

Accordingly, this matter is REMANDED to the RO/AMC in 
Washington, D.C. for the following:

1.  The RO/AMC will contact the veteran 
through his counsel, and advise him of 
the additional opportunity to provide 
substantiating information within the 
description of the paragraph, above - in 
particular with regard to the 
requirement that such information be 
placed within a 60 day time frame. 

2.  After the receipt of the veteran's 
response, or the passage of a reasonable 
period of time, the RO will contact the 
USASCRUR and request it furnish any 
corroboration for the veteran's claimed 
stressors while assigned to C Battery, 
2nd Battalion, 94th Artillery, from April 
1970 to March 1971:  

(a)  The veteran states on [redacted] or 
[redacted] February 1971, [redacted] 
was killed by incoming artillery 
fire in Khe Sahn on the Laos 
border.  Please verify if [redacted] 
was killed on [redacted] or [redacted] February 
1971 and provide any information 
that could be used to verify the 
veteran's claimed stressor 
regarding the attack.

(b)  The veteran states "PFC 
[redacted]" in June or July 1970 was 
burning trash and gas ignited his 
clothing.  Veteran states he and 
PFC [redacted] helped 
extinguish the flames; however, 
PFC [redacted] was badly burned and 
medic-vaced by helicopter to the 
military hospital in Dong Hai.  
The veteran states that he 
accompanied the veteran to the 
hospital for treatment.  Please 
verify in PFC [redacted] sustained 
injuries as due to the fire and 
send any documents showing the 
veteran's involvement.

(c)  The veteran reports receiving 
a shrapnel wound to the left 
buttock while under artillery 
attack at Firebase A-4 near Dong 
Hai in Northern I Corps.  Records 
do not show the award of a Purple 
Heart to the veteran.  He 
indicated he was treated for 21 
days on the USS Sanctuary Hospital 
Ship.  Please send copies of any 
information located that support 
the veteran's statement.

(d)  On or about March [redacted], 1971, 
the veteran reported a Sergeant 
was killed at Fire Support Based 
Flexible near Quang Tri when his 
175 mm gun exploded during a fire 
mission.  The veteran did not 
provide the name of the Sergeant.  
Please search records to verify 
the death of a Sergeant whose gun 
exploded on or about the date 
indicated.

(e)  In either October or November 
1970, the veteran was assigned 
duties at Fire Base 65 with the 1st 
Marine Division.  While in motor 
transit, he witnessed a civilian 
bus strike a land mine in the area 
they had just departed.  The 
explosion caused significant 
casualties and deaths.  The 
veteran states he was accompanied 
by "PFC [redacted]," SP4 [redacted] 
and "SP4 [redacted]" when the incident 
occurred.  Please verify the event 
occurred and that the veteran was 
present.

3.  Following completion of the 
requested development, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


